Citation Nr: 1428507	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for lipomas, to include a parotid gland lipoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1997 to July 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

On his October 2013 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  Pursuant to his request, a hearing was scheduled for him in April 2014.  In March 2014, the Veteran asked to reschedule the hearing, as the he was unable to travel after being hospitalized.  A new hearing was then scheduled for June 2014, and the Board informed the Veteran that this hearing would not be rescheduled again, absent a showing of good cause why it should be rescheduled.  In May 2014, the Veteran notified the Board that he would not be able to attend the new hearing.  He did not offer any good-cause explanation for his anticipated absence or request that the hearing be rescheduled.  Thus, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.702(d) (2013).


REMAND

The Veteran is seeking service connection for lipomas, to include a parotid gland lipoma.  He attributes the lipomas on his neck to in-service radiation exposure while working with night vision optics. 

On his October 2013 substantive appeal, the Veteran reported having received treatment in September 1999 at the VA Medical Center in Martinsburg, West Virginia.  He also reported having been treated by a number of ear, nose, and throat specialists for this disorder.  The treatment records referenced by the Veteran are not currently in his claims file, and a prior request for these records is not shown.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (finding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  Under these circumstances, the RO should attempt to update the Veteran's treatment records.  

A January 2007 private treatment report noted the Veteran's reported history of a right neck mass for six to eight years.  The report concluded with a diagnosis of "right neck mass (lipoma)."  Given the reported history of this condition, the RO should schedule the Veteran for the appropriate examination to obtain a medical opinion regarding the etiology of his current condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for lipomas on his neck, to include his parotid gland lipoma, since service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain all treatment records from the VA Medical Center in Martinsburg, West Virginia, since 1999.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine whether any lipomas are related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed lipomas on his neck, to include a parotid gland lipoma, are related to his military service, to include as due to any in-service radiation exposure while working with night vision optics; and whether any previously or currently diagnosed lipoma signifies salivary gland cancer. 
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

